department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n identification_number contact person contact number number info release date index date date legend l m n o p dear effect of participation by sec_501 hospitals in the l sponsored by the m e mail address fax number this letter is in response to your recent request for an information_letter concerning the the n of the m formerly known as the o of the p is adopting a demonstration program for cardiovascular services and certain orthopedic services referred to as the l the program the goal of the program is to use bundled payments for certain high volume high cost procedures to align the incentives of hospitals and nonemployee staff physicians to work together to provide coordinated cost effective care by giving hospital and physicians the flexibility to allocate resources in a manner they determine most appropriate services can be better coordinated to improve the quality of care provided to beneficiaries as well as achieve savings to the medicare program under the program a participating hospital receives a global payment for all part a hospital and part b physician services provided on an inpatient basis to certain fee-for- service medicare beneficiaries from this global payment the hospital makes payments to the physicians involved in providing care to these patients the hospital and the physicians determine how the global payment will be distributed the global rate includes all inpatient hospital and associated physician services for the medicare beneficiaries in addition to the range of specialty services routinely associated with the particular diagnosis related groups drgs covered all other specialty physicians services that may be required are also included in the global rate under the program the hospital is permitted to make incentive payments to physicians who assist the hospital in improving the efficiency of inpatient care for medicare beneficiaries as long as the hospitals and the physicians meet strictly monitored standards for quality of care hospitals participating in the program participate in a quality consortium that is supported by m financial resources payment arrangements between a hospital and a staff physician providing services to medicare beneficiaries under the program meet the following criteria the incentive payments or financial risk to an individual physician or to a group of physicians may be neither percent more than nor percent less than the amount the physician or group of physicians would have been paid under the traditional medicare program for the services provided to beneficiaries covered under the program as determined on an annual basis incentive payments are based on aggregate costs of all similarly covered beneficiaries such as medicare patients discharged under a given drg and or group of related drgs and do not reflect the experience of individual beneficiaries for this purpose a grouping includes not less than ten discharges incentive payments are not focused solely on lowering the volume and cost of services provided to beneficiaries incentive plans require that the hospital and physician meet specific quality standards approved by m quality standards are monitored by m in addition an independent organization conducts an evaluation of the program that includes a review of the quality of care provided under the program the hospital informs eligible beneficiaries upon admission to the hospital as patients about the program and upon request provides nonproprietary information regarding any nontraditional payment arrangements involving incentives the hospital and the participating physicians provide m upon request information regarding physician incentive plans under the program and the distribution of incentive payments in any program period only physicians and other licensed health care providers who are fully credentialed at the hospital to perform the services for which payment is sought are included under the incentive payment plan this includes independent physicians as well as salaried hospital staff who care for program patients and who are eligible for medicare reimbursement either directly or as a member of a group or other organization hospitals participating in the program meet minimum procedure volume requirements participating hospitals and their physicians are required to maintain appropriate internal the program is being conducted in a limited geographic area m selects hospitals to participate in the program based on their applications and recommendations from a panel of technical experts provide evidence of high quality outcomes and have the infrastructure in place to support continuous quality improvement efforts in addition participating hospitals and their physicians are able to deliver high quality care in a cost-effective manner participating hospitals provide all of the covered services in the relevant specialty such as cardiovascular services or total joint replacement services and do not elect to provide only selected drgs in addition all eligible fee-for-service medicare beneficiaries who receive services from the participating hospitals under the program drgs are included in the program quality improvement programs as well as to participate in any external quality assurance mechanism and data collection effort established by m and or the program evaluator the hospitals participating hospitals and physicians not participating in the program continue to provide services under the traditional medicare program medicare beneficiaries continue to be free to choose the physicians and hospitals from which they wish to receive services income_tax under sec_501 of the internal_revenue_code if no portion of their net_earnings inures to the benefit of any private_shareholder_or_individual see sec_1 c - c of the income_tax regulations sec_1_501_a_-1 of the regulations states that the term private_shareholder_or_individual refers to persons having a personal and private interest in the activities of the organization for convenience persons meeting this definition are sometimes referred to as insiders physicians per se are not insiders whether a physician is an insider depends on an analysis of all the facts and circumstances concerning whether the physician's relationship with the organization offers the physician the opportunity to make use of the organization's income or assets for personal gain as stated in an appellate court decision m will conduct a formal evaluation of the program to assess the overall performance of organizations that promote health in a charitable manner can be exempt from federal the test is functional it looks to the reality of control rather than to the insider's place in a formal table of organization the insider could be a mere employee -- or even a nominal outsider such as a physician with hospital privileges in a charitable hospital 505_f2d_1068 6th cir 165_f3d_1173 7th cir sec_501 of the code requires that an organization be organized and operated exclusively for exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code but an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose thus an organization that operates primarily in a manner that results in conferring impermissible private benefit on one or more persons does not satisfy this requirement thus any compensation arrangement between a sec_501 organization and an employee or an independent_contractor must not result in private_inurement if that person is an insider and must not confer impermissible private benefit whether or not that person is an insider implicit in these two proscriptions is the requirement that the compensation actually paid must be reasonable 31_tc_141 involved a tax-exempt clinic in 276_f2d_476 a tax-exempt controlled by a small number of employed physicians the clinic compensated its employed physicians using a point system under this arrangement a sum of money was set_aside as total salary which would be divided among the physicians in a ratio based on each physician's point score thus a physician's compensation was based on the number of points assigned to the physician points were based on the amount of the physician's charges for professional services the number of patient visits the number of new patients seen the length of time the physician was associated with the clinic during which the physician had total charges above a certain minimum and other criteria however substantially_all of the organization's net receipts after all expenses other than salaries were set_aside and distributed to the physicians including the small number of employed physicians who were in control these controlling physicians received the bulk of the distributions the tax_court held that this arrangement violated the proscription against inurement of net_earnings school that compensated its three employee shareholders in proportion to their stock ownership did not qualify for exemption 9th cir two doctors who previously owned the hospital facilities and founded the hospital shared in the fees from the privately operated laboratory and x-ray departments within the hospital although they performed no associated services this showed that the hospital operated to a considerable extent for the private benefit of the two founding doctors rather than exclusively as a charitable_organization of an exempt hospital does not result in prohibited private_inurement if the compensation plan is not merely a device to distribute profits to persons in control or to transform the organization's principal activity into a joint_venture the compensation plan is the result of arm's-length bargaining and the compensation plan results in reasonable_compensation by in 46_tc_519 aff'd 397_f2d_814 revrul_69_383 1969_2_cb_113 provides that a fixed percentage compensation plan comparing the amounts paid to amounts received by physicians at similar hospitals having comparable responsibilities and patient volume whether these criteria are met depends upon the facts and circumstances of each case in this revenue_ruling the service approved a compensation arrangement where the hospital paid a radiologist a fixed percentage of the radiology department's gross billings adjusted by an allowance for bad_debts however as g_c_m date explains at page the physician was not receiving a percentage of the revenues of the hospital's radiology department the hospital was acting as the billing and collection component for the physician's services performed at the hospital and the physician was receiving a fixed percentage of only his her billings the g_c_m states for t he hospital in revrul_69_383 was billing presumably on a global charge basis and collecting radiologist's professional services as well as its own facility charge thus the percentage compensation at issue represented an allocation of a portion of the global charge referred to as the professional component to the physician to compensate him for his services the hospital retained the remainder the technical or facility component as compensation_for use of its facilities and equipment the revrul_69_545 1969_2_cb_117 established a community benefit standard a hospital must meet to qualify for exemption under sec_501 of the code the community benefit standard focuses on a number of factors to determine if a hospital operates to benefit the community in revrul_69_545 the hospital that qualified for exemption had a board_of trustees comprising prominent citizens in the community medical staff privileges in the hospital were available to all qualified physicians in the area consistent with the size and nature of its facilities the hospital operated a full time emergency room where no one requiring emergency care was denied treatment and the hospital used operating surpluses to expand and replace existing facilities and equipment amortize indebtedness improve patient care medical training education and research revrul_69_545 held that these significant factors established that the hospital qualified for exemption as a charitable_organization under sec_501 provided to persons who do not have substantial influence over the affairs of the recruiting hospital can be consistent with sec_501 status this revenue_ruling includes four situations that do not affect exempt status because the recruiting incentives do not result in unreasonable_compensation for services from the staff physicians in analyzing any physician incentive compensation arrangement the service has generally considered various factors to determine whether the arrangement violates the proscriptions against private_inurement and impermissible private benefit by an independent compensation committee was the compensation arrangement established by an independent board_of directors or revrul_97_21 1997_1_cb_121 provides that certain physician recruitment incentives independent board_of directors and conflicts of interest policy a b reasonable_compensation the service will not rule on whether compensation to be paid to any particular employee does the compensation arrangement with the physician result in total compensation that in determining whether a health care organization complies with the community benefit standard established in revrul_69_545 one significant fact the service considers is whether the organization has a community board_of directors the service considers a community board as one in which independent persons who are representative of the community comprise a majority another significant fact the service considers is whether the board_of directors has adopted a substantial conflicts of interest policy this policy should include restrictions barring a physician who is a voting member of the board_of directors and who receives compensation from the organization from discussing and voting on matters pertaining to that member’s compensation this policy should also restrict physicians from membership on the organization’s compensation committee and should preclude a voting member of a compensation committee from voting on matters pertaining to that member's compensation however physicians are not prohibited from providing information to the board_of directors or to any committee regarding physician compensation is reasonable is reasonable since this involves a factual matter that cannot be determined in advance see section revproc_2001_4 2001_1_irb_121 however in considering applications for recognition of exemption and requests for private letter rulings the service considers whether the compensation information indicates a potential problem with inurement or impermissible private benefit therefore the service may request from health care organizations more information on compensation plans such as representative physicians’ employment contracts especially those that apply different methods in determining incentive compensation in addition reliable physician compensation survey data for the physician specialty and geographic locale are helpful in establishing reasonableness physician or does the physician participate impermissibly in the management or control of the organization in a manner that affects the compensation arrangement amount a physician may earn to protect against projection errors or substantial windfall benefits does the compensation arrangement include a ceiling or reasonable maximum on the is there an arm's-length relationship between the health care organization and the reduction in charitable programs arm's-length relationship ceiling c d e f h g joint_venture net revenue based quality of care and patient satisfaction does the compensation arrangement have the potential for reducing the charitable does the compensation arrangement take into account data that measures quality of does the compensation arrangement transform the principal activity of the organization services or benefits that the organization would otherwise provide care and patient satisfaction if the amount a physician earns under the compensation arrangement depends on net_revenues does the arrangement accomplish the organization's charitable purposes such as keeping actual expenses within budgeted amounts where expenses determine the amounts the organization charges for charitable services into a joint_venture between it and a physician or a group of physicians health care organization's profits to persons who are in control of the organization does the compensation arrangement serve a real and discernible business_purpose of the exempt_organization such as to achieve maximum efficiency and economy in operations that is independent of any purpose to operate the organization for the impermissible direct or indirect benefit of the physicians because for example prices and operating costs compare favorably with those of other similar organizations increases in fees charged to patients effective controls to guard against unnecessary utilization are also important is the compensation arrangement merely a device to distribute all or a portion of the this includes effective controls to avoid increases in compensation predicated on does the compensation arrangement result in no abuse or unwarranted benefits abuse or unwarranted benefits distribution of profits business_purpose k j i l services personally performed in summary there is no prohibition or per se rule that prevents health care organizations does the compensation arrangement reward the physician based on services the physician actually performs or is it based on performance in an area where the physician performs no significant functions from making incentive payments to physicians in determining whether a health care organization utilizing an incentive compensation program for physicians complies with the proscriptions against private_inurement and impermissible private benefit the internal_revenue_service will examine all the relevant incentive compensation factors discussed above letter_ruling from the internal_revenue_service regarding its participation may do so by following the procedures described in section of revproc_2001_4 2001_1_irb_121 information_letter is advisory only and has no binding effect on the internal_revenue_service a sec_501 hospital participating in a program that wishes to request a private in accordance with section dollar_figure of revproc_2001_4 i r b pincite this sincerely marvin friedlander manager exempt_organizations technical group
